Title: From Benjamin Franklin to Vernier, 19 February 1785
From: Franklin, Benjamin
To: Vernier, Pierre


				
					Passy ce 19 Fevrier 1785.
				
				J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire le 10 de ce Mois, relativement à 3 Contrats du Bureau d’Emprunt des Etats Unis dont vous étez Porteur [Text deleted by Franklin: Le Congrès s’occupe maintenant des moyens de rembourser ces Effets, et a pris de mésures éfficaces pour assurer le Payement des Interéts, qui a souffert quelque Retard; ceux de l’Année 1782 ont déja été payés, et ceux de l’Année 1783 le seront vraisemblablement bien tôt. Mais comme dans tous les Pays on ne peut payer ni l’Intérêt ni le Principal que sur la Représentation de ces Contrats, Les Proprietaires ont tres mal fait de les faire passer en Europe où

ils ne sont bons à rien. En conséquence Je pense qu’il est necessaire de les renvoyer en Amerique à quelque Négociant ou à M. de Marbois Consul de France à Philadelphie, car il y a déja longtemps que Mr. Oster a changé de Consulat, ce qui est peutêtre cause que vous n’avez pas reçu de Reponse à la Lettre que vous avez écrite à ce Sujet. Afin de prevenir le Risque que vous courez en leur faisant passer la mer une seconde fois, vous feriez peutétre bien d’en prendre ici des Copies Authentiques, qui puissent vous servir en cas qu’ils soient perdus dans le Voyage.]
				J’ai l’honneur d’etre, Monsieur, Votre très humble et très obeissant Serviteur./.
				
					à M. Pierre Vernier.
				
			 
				[Revised text to be translated and inserted:] & which were deposited in the Hands of Mr Oster then Vice Consul of France at Philada. I know nothing certain of the present State of those Contracts, but suppose they may be now in course of Payment. I hear that Mr Oster is remov’d from Philadelphia to the State of Maryland or Virginia; which is probably the reason that you have had no Answer to your Letter. It would be well, I think, to write to Mr Marbois, present Consul of France at Philadelphia, (in whose Hands probably Mr Oster may have left the Papers deposited in the Consular Office,) and empower him to receive and transmit to you the Money.
			